Exhibit 10.2

 



AQUA METALS, INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT is entered into effective as of May 2, 2018
between AQUA METALS, INC., a Delaware corporation (“Company”), and STEPHEN
COTTON (“Employee”).

 

1.EMPLOYMENT.

 

1.1       General. Company hereby employs Employee in the capacity of President,
in accordance with the terms of this Agreement, the Amended and Restated Bylaws
of the Company, as further amended from time to time (“Bylaws”), and all the
policies and procedures set forth in the Company’s employee handbook as in
effect as of the date of this Agreement and as it may be modified or amended in
the future (“Employee Manual”), and other Company policies or procedures
currently in effect or subsequently implemented. Employee acknowledges that
Employee is not employed for a specific term but is an at-will employee who may
resign at any time without notice. Likewise, the Company may terminate the
Employee at any time, with or without notice, and with or without cause or
reason, provided that the Company may not terminate the Employee without Cause
(as defined below) except upon the approval of the the Board of Directors of the
Company (“Board”), which approval must include the affirnative vote of at least
one Kanen Nominee (as such term is defined in that Setllement Agreement dated
May 2, 2018 by and among the Company, David L. Kanen and Kanen Wealth Management
LLC) to the Board

 

1.2       Effective Time of Appointment. Employee shall commence his full-time
employment by the Company effective as of May 7, 2018, however, Employee shall
not assume the position or duties of President of the Company until immediately
following the Company’s filing with the Securities Exchange Commission of its
Quarterly Report on Form 10-Q for the period ended March 31, 2018, which is
expected to take place on or about May 9, 2018. Pending Employee’s formal
assumption of the position and duties of President of the Company, Employee
shall devote his services hereunder to familiarizing himself with the Company’s
operations and finance and other matters relative to his assumption of the
office of President.

 

1.3       Work Location. Employee shall provide his services hereunder from the
Company’s facilities in Alameda, California or McCarran, Nevada, as appropriate.

 

2.GENERAL WORK RESPONSIBILITIES.

 

2.1       General. In the absence of a Chief Exective Officer appointed by the
Board, Employee shall serve as the principal executive officer of the Company
and, except as otherwise provided by the Board, shall be responsible for the
executive management and oversight of the Company including all technical
research and development, operations, marketing, finance and corporate
governance pertaining to all Company operations, including reporting all aspects
of financial performance to investors and members of the Board as required by
federal and state law and other national and international regulatory agencies.
At all other times, the Employee has the active management of the business of
the Company under the general supervison of the Chief Executive Officer of the
Company and the Board.

 



Page 1 of 6

 

 

2.2       Assignments. Work assignments are made at the exclusive discretion of
the Chief Executive Officer and Board and the Chief Executive Officer and Board
have the absolute right to assign Employee new or different job duties as deemed
appropriate by either.

 

3.             EMPLOYEE’S OBLIGATIONS. Employee covenants and agrees, as a
condition of accepting or continuing employment with the Company, to all the
terms and conditions in the Employee Manual, other agreements executed by
Employee and all Company policies, procedures and other agreements now in
existence or hereafter implemented, including, without limitation, the duty to:

 

3.1       Comply with all Company policies and procedures as set forth in the
Employee Manual, policy and procedure manuals, safety manuals and other sources
(as amended from time to time);

 

3.2       Devote his full time and attention to meet the requirements set forth
in the job description which objectives or duties may change from year to year;

 

3.3       Follow the direction and recommendations of the Chief Executive
Officer and the Board;

 

3.4       Refrain from investing in any direct competitor of the Company except
that Employee may at any time own beneficially up to one (1%) of the stock of
any competing corporation whose securities are listed on a national securities
exchange or regularly traded in the national over-the-counter-market; and

 

3.5       To observe and comply at all times with the provisions of the
Company’s insider trading policy (as amended, from time to time) and with every
rule of law and every regulation in force in relation to dealings in stock,
shares, debentures or other securities of the Company (including in relation to
unpublished price sensitive information affecting such securities), in whatever
jurisdiction, and to observe and comply with all laws and regulations of any
stock exchange, market or dealing system in which such dealings take place.

 

4.COMPENSATION.

 

4.1       Salary. The Employee will be paid an annual salary of Four Hundred Ten
Thousand Dollars ($410,000). Salary shall be paid on a bi-weekly basis as
adjusted from time to time. During employment, the Company will pay Employee the
base salary in accordance with the terms of the Employee Manual, less state and
federal withholding and authorized deductions.

 

4.2       Annual Performance Bonuses. Employee shall be eligible to receive
annual performance-based bonuses of up to 50% of his then current salary based
upon achievement of specific milestones established by the Compensation
Committee (“Committee”) of the Board in advance and at its discretion. The bonus
shall be paid in restricted stock units (“RSUs”) under the Company’s Amended and
Restated 2014 Stock Incentive Plan, as it may be amended from time to time, or
any successor equity incentive plan (“Plan”). Each RSU shall entitle the
Employee to receive one (1) share of the Company’s $0.001 par value common stock
(“Common Stock”) based on satisfaction of the performance milestones. Upon the
Committee’s determination of the bonus milestones for any annual bonus period,
the Commitee shall provide the Employee with an award of RSU’s, including terms
of settlement of the RSUs based on satisfaction of the performance milestones,
in an amount equal to 50% of the Employee’s then current annual salary divided
by the Fair Market Value (as such term is defined in the Plan) as of the award
date.

 



Page 2 of 6

 

 

4.3       Contingent Share Bonus. The Company agrees to issue to the Employee
under the Plan 100,000 shares of Common Stock (subject to adjustment for splits,
combinations and the like) subject to and contingent upon upon the
volume-weighted average price of the Common Stock trading on its principal stock
market or stock exchange equaling or exceeding $7.00 per share (subject to
adjustment for splits, combinations and the like) over any thirty (30)
consecutive trading days during the first 12 months of the Employee’s employment
by the Company (or through the date of termination of Employee’s service to the
Company if sooner).

 

4.4       Benefits. Employee shall be entitled to the insurance and employee
benefits set forth in the Employee Manual and such other benefits that are made
available generally to senior management of the Company (“Benefits”). The
Company does not warrant that it will continue to offer the same or similar
medical insurance benefits or other related Benefits in the future and reserves
the right to modify, reduce or eliminate benefits at its sole discretion.

 

4.5       Equity Awards. Concurrent with the execution of this Agreement,
Employee shall be granted an award of options to purchase up to 840,000 shares
of Common Stock, on the terms and subject to the conditions set forth in the
Stock Option Agreements of even date herewith between the Company and Employee.
The Employee may be eligible for such other equity awards granted by the
Committee, at its discretion from time to time, in each case subject to a
written equity award agreement signed by the Company and Employee independent of
this Agreement. The execution of any such equity award agreements will not alter
the at-will status of the Employee or the terms and conditions of this Agreement
and the rights of the Employee under this Agreement shall not be effected by
virtue of the adoption, amendment, termination or enforceability of any equity
award agreement or other related documents.

 

4.6       Withholding. The Employee shall make arrangements satisfactory to the
Company to pay to the Company any federal, state or local income taxes required
to be withheld with respect to any equity awards. If the Employee shall fail to
make such tax payments as are required, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Employee any federal, state or local taxes of any kind
required by law to be withheld with respect to any such equity award.

 

4.7       Severance on Termination Without Cause Or For Good Reason. If the
Company terminates the Employee for any reason without Cause (including death or
Disability) or Employee resigns from the Company for Good Reason, the Employee
shall continue to receive the salary and Benefits set forth in Section 4.1 and
Section 4.4, respectively, less all federal and state withholding, for a period
of 12 months following the effective date of termination. The receipt of any
severance pursuant to this Section 4.7 will be subject to Employee signing, and
not revoking, a customary separation agreement and release of claims in a form
acceptable to the Company in its reasonable discretion. No severance will be
paid or provided until the separation agreement and release agreement becomes
effective.

 



Page 3 of 6

 

 

5.CONFIDENTIAL INFORMATION, NON DISCLOSURE, AND TRADE SECRETS AGREEMENT.

 

5.1       Confidentiality. Employee expressly agrees that he will never disclose
to a third party or make unauthorized use of any “Confidential Information” as
defined in the Confidential Information, Non-Disclosure, and Trade Secrets
Agreement attached hereto as Exhibit A to this Agreement.

 

5.2       Exclusivity. Employee shall not during his employment directly or
indirectly render any services of a business, commercial or professional nature
to any other person or organization, whether for compensation or otherwise,
which would be in competition with the Company, or which would prevent Employee
from rendering the agreed services to Company during the tenure of his
employment.

 

6.             TERMINATION. Upon termination of employment, Employee shall
return all Company’s property such as cell phones, lap tops, or other tangible
and intangible property including, without limitation, customer lists, manuals,
contract forms, documents or any other tangible or intangible documents or
information used by the Company in the Employee’s possession at the time of
termination, in a manner consistent with Company policy.

 

7.             SURVIVAL OF PROVISIONS OF AGREEMENT POST TERMINATION. All the
obligations set forth in Sections 4, 5.1, 6 and 8 shall survive the termination
of the Agreement and the termination of Employee’s employment with the Company.

 

8.MISCELLANEOUS.

 

8.1       Notices. All notices required or permitted hereunder shall be in
writing and deemed properly given when delivered in person to Employee or to a
corporation officer of Company, as the case may be, or when deposited in the
United States mail, postage prepaid and properly addressed to the party to be
notified, if to Employee, to his residence, and if to Company, to its Secretary,
at the home office, Alameda, California, or to any such other address as shall
have last been given by the party to be notified.

 

8.2       Parties Benefited. This Agreement shall inure to the benefit of, and
be binding on Employee, his heirs, executors and administrators and on Company,
its successors and assigns.

 

8.3       Assignments. This Agreement may be assigned at any time by Company to
any related corporation or a successor corporation. In the event of such an
assignment, the assignee corporation to which the Agreement is assigned shall
automatically be substituted for the assignor Company for all intentions and
purposes and to the same extent as if this assignee were the Company that had
originally executed this Agreement. This is a personal contract and the Employee
cannot assign or transfer all or any portion of the contract, except that in the
event of the Employee’s death the compensation due and owing the Employee can be
paid in accordance with any assignment of death benefits.

 



Page 4 of 6

 

 

8.4       Waiver. The waiver by either party of a default or a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent default or breach.

 

8.5       Modifications. The provisions of this Agreement shall constitute the
entire agreement between the parties, with respect to the specific terms set
forth herein, and may only be modified by an agreement in writing signed by the
party against whom enforcement is sought. Modifications to this Agreement do not
change or alter the at-will status of the Employee.

 

8.6       Construction of Agreement. This Agreement shall be construed
consistently with the terms and conditions of all other Company policies and
procedures, which are referenced in this Agreement. If there is any conflict
with the terms of this Agreement and Company policy or procedure, this Agreement
shall be interpreted to comply with Company policies or procedures.

 

8.7       Supersedes Prior Agreements. This Agreement and all the terms thereof
supersede all prior employment agreements executed by Employee but shall be
interpreted consistent with the Employee Manual and other policies and
procedures of the Company. This Agreement will be interpreted independently of
any and all agreements executed by Employee pertaining to equity awards.

 

8.8       Attorneys Fees. The prevailing party in any action brought to enforce
this Agreement may recover reasonable attorneys’ fees and costs including all
costs and fees incurred in the preparation, trial and appeal of an action
brought to enforce this Agreement.

 

8.9       Applicable Law. It is the intent of the parties that all provisions of
this Agreement be enforced to the fullest extent permissible under the law and
public policy of the state of California, unless prohibited by law in which case
this Agreement shall be enforced in accordance with the laws where the action
for enforcement is filed. If any section is determined by a court of law to be
unenforceable, that section shall be severed from the Agreement and the balance
of the Agreement shall be enforced according to its terms.

 

9.             DEFINITIONS. Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meaning hereby assigned to them as
follows:

 

9.1       “Disability.” The Employee shall be deemed to have a Disability for
purposes of this Agreement if either (i) the Employee is deemed disabled for
purposes of any group or individual disability policy or (ii) in the good faith
judgment of the Board, the Employee is substantially unable to perform the
Employee’s duties under this Agreement for more than ninety (90) days, whether
or not consecutive, in any twelve (12) month period, by reason of a physical or
mental illness or injury.

 

9.2       “Cause” shall mean (i) Employee’s conviction of, or plea of nolo
contendere to, a felony; (ii) a willful act by the Employee which constitutes
gross misconduct and which is injurious to the Company; (iii) any act or acts of
dishonesty by Employee intended or reasonable expected to result in any gain or
personal enrichment of Employee at the expense of the Company; or (iv) if
Employee fails to perform the duties and responsibilities of his position after
a written demand from the Board which describes the basis for the Board’s belief
that Employee has not substantially performed his duties and provides Employee
with thirty (30) days to take corrective action.

 



Page 5 of 6

 

 

9.3       “Good Reason” shall mean, in the context of a resignation by the
Employee, a resignation that occurs within thirty (30) days following the
occurrence, without the written consent of the Employee, of one or more of the
following events: (i) any adverse change in the Employee’s base salary then in
effect; (ii) a significant reduction of the Employees responsibilities relative
to Employee’s responsibilities in effect immediately prior to such reduction;
provided, however, that “Good Reason” shall not be deemed to exist hereunder if
such change in Base Salary or reduction of responsibilities occurs in connection
with (x) changes or reductions generally applicable to the Company’s management
group, (y) Employee’s engagement in any action or any inaction that would
otherwise enable the Company to terminate the Employee for Cause or (z) the
Board’s appointment of a Chief Executive Officer.

 

10.           EMPLOYEE CERTIFICATION. Employee hereby certifies that he has had
an adequate opportunity to review, and understands all the terms and conditions
of, this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.



          EMPLOYEE           /s/ Stephen Cotton     Stephen Cotton        
COMPANY       Aqua Metals, Inc.,   A Delaware corporation         By: /s/ Thomas
Murphy       Thomas Murphy,     Chief Financial Officer

 



Page 6 of 6

 